Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The claimed invention is directed to non-statutory subject matter. Claim16
recite a computer-readable recording medium that is not limited to just statutory
subject matter as outlined in the Specification; therefore, the claimed invention is directed to non-statutory subject matter. Examiner suggests inserting "non-
transitory" prior to computer-readable recording medium to exclude any non-
statutory subject matter.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sasaki (US 20150116767).

Regarding claim 1, Sasaki teaches an image processing apparatus, comprising: a first processor (fig. 1: 101); and a second processor (105 in fig. 1), wherein the first processor receives, as inputs, an image and an instruction of image processing to be performed on the images (401 -404 in fig. 4),
 the second processor performs first image processing corresponding to the instruction of image processing on the image to generate a first image after the image processing based on the image and the instruction of image processing received from the first processor via a global network (p0046: when the image processing apparatus 101 determines that it cannot perform processing on the target file by itself (NO in step S404), the processing proceeds to step S407. In step S407, the image processing apparatus 101 requests the image processing server 105 to perform the relevant processing),
 and the first processor decides whether or not to transmit the image and the instruction of image processing to the second processor based on a type of the instruction of image processing (s404 in fig. 4), and performs control such that the image and the instruction of image processing are transmitted to the second processor in a case where it is decided to transmit the image and the instruction of image processing to the second processor (407 and 406 in fig. 4 and fig. 6).

Regarding claim 2, Sasaki teaches the image processing apparatus according to claim 1, wherein the first processor decides to transmit the image and the instruction of image processing to the second processor in a case where the instruction of image processing is an instruction of image processing other than image processing of enlarging, reducing, rotating, or moving the image (p0046: On the other hand, when the image processing apparatus 101 determines that it cannot perform processing on the target file by itself (NO in step S404), the processing proceeds to step S407. In step S407).

Regarding claim 3, Sasaki teaches the image processing apparatus according to claim 1, wherein the first processor decides not to transmit the image and the instruction of image processing to the second processor in a case where the instruction of image processing is an instruction of image processing other than image processing of enlarging, reducing, rotating, or moving the image (s404-s405 fig. 4 and fig. 5: preview and print).

Regarding claim 4, Sasaki teaches the image processing apparatus according to claim 3, wherein the first processor performs second image processing corresponding to the instruction of image processing on the image to generate a second image after the image processing in a case where it is decided not to transmit the image and the instruction of image processing to the second processor (p0045: In step S405, the image processing apparatus 101 converts the target file into a file having the format after processing. And 404-405 in fig. 4).

Regarding claim 5, Sasaki teaches the image processing apparatus according to claim 4, wherein the first processor receives, as inputs, a plurality of images, and receives, as inputs, one image selected from among at least one image of the plurality of images (fig. 5) and an instruction of image processing to be performed on the one image, and decides whether or not to transmit the one image and the instruction of image processing to be performed on the one image to the second processor based on a type of the instruction of image processing to be performed on the one image (p0045 and p0046).

Regarding claim 6, Sasaki teaches the image processing apparatus according to claim 4, further comprising: a printer (fig. 1), 
wherein the first processor receives, as an input, an instruction to select a print product material (fig. 15: print setting), the second processor applies the image to the print product material, and performs the first image processing on the image to generate the first image which becomes a print product (407 in fig. 4), and 
the first processor controls the printer to print the same image as an image which becomes a print product on which the first image processing is not performed by the second processor from among the images instead of the image which becomes the print product on which the first image processing is not performed by the second processor based on a type of the print product (405-406 in fig. 4 and 1103 in fig. 15).

Regarding claim 7, Sasaki teaches the image processing apparatus according to claim 4, wherein the first processor receives, as an input, an instruction to select a print product material to which the image is applied (fig. 15), performs third image processing of reducing a resolution of the image to generate a third image after the resolution is changed based on a minimum required resolution of an image for printing set for each type of the print product material, and performs control such that the third image is transmitted as the image to the second processor (p0025: resolution, an output size, etc. are described in the processing content instruction data).

Regarding claim 8, The structural elements of apparatus claim 1 perform all of the steps of method claim 8. Thus, claim 8 is rejected for the same reasons discussed in the rejection of claim 1.

Regarding claim 9, The structural elements of apparatus claim 2 perform all of the steps of method claim 9. Thus, claim 9 is rejected for the same reasons discussed in the rejection of claim 2.

Regarding claim 10, The structural elements of apparatus claim 3 perform all of the steps of method claim 10. Thus, claim 10 is rejected for the same reasons discussed in the rejection of claim 3.

Regarding claim 11, The structural elements of apparatus claim 4 perform all of the steps of method claim 11. Thus, claim 11 is rejected for the same reasons discussed in the rejection of claim 4.

Regarding claim 12, The structural elements of apparatus claim 5 perform all of the steps of method claim 12. Thus, claim 12 is rejected for the same reasons discussed in the rejection of claim 5.

Regarding claim 13, The structural elements of apparatus claim 6 perform all of the steps of method claim 13. Thus, claim 13 is rejected for the same reasons discussed in the rejection of claim 6.

Regarding claim 14, The structural elements of apparatus claim 7 perform all of the steps of method claim 14. Thus, claim 14 is rejected for the same reasons discussed in the rejection of claim 7.

Claim 15 has been analyzed and rejected with regard to claim 8 and in accordance with Sasaki’s further teaching on: A computer-readable memory that contains instructions, which when executed by a processor perform steps in a method (p0027). 

Claim 16 has been analyzed and rejected with regard to claim 8 and in accordance with Sasaki’s further teaching on: A computer-readable memory that contains instructions, which when executed by a processor perform steps in a method (p0027).

Regarding claim 17, claim 17 recites the same limitations as claim 6, therefore it is rejected for the same reason as claim 6.

Regarding claim 18, claim 18 recites the same limitations as claim 7, therefore it is rejected for the same reason as claim 7.

Regarding claim 19, claim 19 recites the same limitations as claim 3, therefore it is rejected for the same reason as claim 3.

Regarding claim 20, claim 20 recites the same limitations as claim 6, therefore it is rejected for the same reason as claim 6.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN Q ZONG whose telephone number is (571)270-1600. The examiner can normally be reached Mon-Fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on (571) 272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HELEN ZONG
Primary Examiner
Art Unit 2677



/HELEN ZONG/Primary Examiner, Art Unit 2677